Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the present application, filed on January 28, 2021.
Information Disclosure Statement
	On the PTO-1449 form filed along with the January 11, 2021 information disclosure statement, the citation CC has been struck because it is incomplete in that it lacks author, title, date, and publisher information as required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-12, on line 6-7 of base claim 1, the language “the leaflets between them . . . “ is not understood or fails to give clear antecedence to “the leaflets.”
	Regarding claims 1-12, on line 15 of base claim 1, the language “the annular support comprising . . . “ is confusing because on line 2 of the claim “an annular support comprising . . . “ has already been set forth.  For this reason, it is unclear whether the elements following the line 15 recitation are replacing the elements recited on line 2 or whether they are additional elements.  In order to overcome this rejection, the Examiner suggests inserting the word “further” before “comprising” on line 15.
	Regarding claims 1-12, on line 23 of base claim 1, “the center of the respective bearing zone” lacks clear antecedent basis.
	Regarding claim 2, on lines 1-2, “the smallest of two principle radii” lacks clear antecedent basis.  Furthermore, it is not clear that the bearing zones have a curvature that would make radii inherent thereto.
The term “substantially” in claims 3, 7, and 18 (see line 2 of each claim) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   In particularly, it is not clear what falls within the scope of “substantially flat” and what does not.
	Regarding claim 5, on lines 4-5, claim 6, on lines 3-4, and claim 10, on lines 3-4, “an open configuration” and “a closed configuration” does not comport with the same language utilized in base claim 1.  In order to make it clear that the same configuration is being referenced, the Examiner suggests changing “an open configuration” to ---the open configuration--- and changing “a closed configuration” to ---the closed configuration---.
	Regarding claims 8 and 12, “the open position” lacks clear antecedent basis (emphasis added).
	Regarding claims 13-24, on line 8 of base claim 13, “said leaflets” (plural) lacks clear antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9-16, and 19-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Perrier et al (US 5,123,918; hereafter referred to as PR).  Mapping from base claim 1, PR anticipates the claim language where:
The “mechanical prosthetic heart valve” as claimed is the prosthetic heart valve (10, 110) of PR (see Figures 1-6, 19, and 20);
 The “annular support comprising an internal peripheral wall centered about a longitudinal axis and delimiting an internal passage” as claimed is the annular base (1, 101) of PR;
The “at least two mobile leaflets arranged in such a way as to each be able to effect a rotational movement about an axis of rotation perpendicular to said longitudinal axis so that the valve can pass from a closed configuration to an open configuration and vice versa” as claimed are the flaps (2, 102) of PR that are shown open in Figures 3-4 and shown closed in Figures 5 and 6 and described on column 8, line 20 to column 10, line 61;
The “leaflets between them delimiting a main orifice centered on the longitudinal axis and through which the blood can flow axially when the valve is in the open configuration, the leaflets at least partially obstructing the internal passage of the annular support so as to be able to prevent the blood from flowing back through the main orifice when the valve is in the closed configuration” as claimed is described at least on column 8, lines 39-48, 
The limitation “each leaflet comprising a leading edge designed to come against a portion of the internal peripheral wall of the annular support when the valve is in a closed configuration” as claimed is edge (6) that is shown coming into contact with the internal peripheral wall of the annular support in Figures 5-6;
The “internal surface extending from the leading edge” as claimed are shown in Figures 3-4 on flaps (2);
The “external surface opposite the internal surface and extending from the leading edge” as claimed are shown in Figure 5 on flaps (2)
The “annular support comprising two opposite edges and as many extensions as the number of leaflets, which extend axially from one of the opposite edges” as claimed are the second portions (17) of PR;
The “annular support further comprising, on the internal peripheral wall, two lower bearing members per leaflet which are situated between two of said extensions and designed to be in contact against the corresponding leaflet when the valve is in a closed configuration” as claimed are the arcs (40, 140) best seen in Figures 4, 6, and 19-20;
The “two lower bearing members contact the internal surface of the associated leaflet at respective bearing zones when the valve is in a closed configuration” is best seen in Figure 20; 
The “distance between the center of respective bearing zones and the leading edge of each leaflet being greater than a thickness of the leaflet at the center of said respective bearing zones” as claimed is best seen and evident by inspection of Figure 20.
                    
    PNG
    media_image1.png
    588
    744
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    496
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    409
    352
    media_image3.png
    Greyscale


	Regarding claim 2, the Applicant is directed to see Figures 19 and 20 that show the claim limitations as best understood.
	Regarding claim 3, the Applicant is directed to see Figures 19 and 20 that show the claim limitation as best understood.
	Regarding claims 5-6, the Applicant is directed to see Figure 20 of PR.
	Regarding claim 9, the 75% or greater limitation is clearly met by inspection of Figure 19 of PR that shows this feature, particularly when the radius of the annular support is the internal radius.
	Regarding claim 10, the Applicant is directed to see Figure 4 of PR.
	Regarding claim 11, the Applicant is directed to see Figures 18-19 of PR.
	Regarding claim 12, the Applicant is directed to see Figure 18-19 that clearly show a distance is at least 5% as claimed.
	Mapping claim 13, PR anticipates the claim language where:
The “prosthetic heart valve” as claimed is the prosthetic heart valve (10, 110) of PR (see Figures 1-6, 19, and 20)
The “annular support having an internal peripheral wall and defining an internal passage centered on a longitudinal axis” as claimed is the annular base (1, 101) of PR;
 The “leaflet having a central part and a winglet having a proximal end portion extending from the central part with a curved external surface and a distal end portion, said leaflet further having a leading edge, an internal surface extending from the leading edge and a planar external surface opposite the internal surface and extending from the leading edge” as claimed is best seen in Figure 18-19 of PR;
The “leaflets movable between an open configuration that permits blood to flow through the internal passage in a flow direction along the longitudinal axis, and a closed configuration that prevents blood from flowing through the internal passage in the flow direction” as claimed are the flaps (2, 102) of PR that are shown open in Figures 3-4 and shown closed in Figures 5 and 6 and described on column 8, line 20 to column 10, line 61, and 
The “lower bearing member extending inwardly from said internal peripheral wall and aligned with the planar external surface of the central part adjacent the curved external surface of said winglet” as claimed is shown in the previously cited portions of PR;
The “lower bearing member having a proximal end, a curved guiding surface extending inwardly from the proximal end and curved opposite the flow direction, and a distal end having an apex extending from the curved guiding surface in the flow direction” as claimed is shown best in Figure 20 of PR; 
The “apex of said lower bearing member contacts the internal surface of said leaflet at a bearing zone to support the internal surface of said leaflet when said leaflet is in the closed configuration” as claimed is also shown best in Figure 20 of PR.
	Regarding claims 14-15, the Applicant is directed to see Figure 20 of PR.
	Regarding claim 16, since the bearing zone extends a distance from the edge towards the center of the leaflet, the center of the bearing zone is set back from the leading edge as claimed.
	Regarding claim 19, the material used to make the valve of PR are all considered to be rigid pyrolytic carbon and metal alloys are rigid compared to silicone rubber; see column 12, lines 45-53 and column 1, lines 16-27 of PR.
	Regarding claims 20-21, the Applicant is directed to the previously cited portions of PR that show two lower bearing members per leaflet.
	Regarding claims 22-24, the Applicant is directed to the previously cited portions of PR.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PR alone.  PR meets the claim language as explained in the Section 102 rejection therewith but fails to disclose the dimensions of the prosthetic heart valve and in particular the distance as claimed.  However, since PR is from the same art of endeavor and since the device of PR reads on the claimed invention of base claim 1, the Examiner asserts that a mere dimension of greater than 1 mm would not be considered patentably distinguishing to a person of ordinary skill within the art.  Moreover, MPEP § 2144.04 (MPEP 2144.04 IV. A.) cites the following concerning the recitation of relative dimensions:
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 7, 8, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perrier (NPL) is an International Preliminary Examination Report from a PCT application having the same priority document as the present application.  Philippe et al (US 4,820,299) and Lapeyre (US 2010/0131056) are cited as relevant to the claimed invention but not as relevant as the applied prior art document PR.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Any claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774